Citation Nr: 1221470	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Jackson, Mississippi RO.  In April 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.

Also as a preliminary matter, the Board notes that Veteran had been represented by a Veterans Service Organization (VSO); however, he revoked the VSO's power of attorney in an April 2012 statement, indicating that he wished to represent himself, (as he did at the videoconference Board hearing).  He has not appointed a new representative.

The issue of service connection for hepatitis C (on de novo review) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is necessary.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied the Veteran's claim of service connection for hepatitis C, based essentially on a finding that such disability was not shown.

2.  Evidence received since the August 2003 rating decision includes VA and private medical records which show a diagnosis of hepatitis C; relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C; and raises a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for hepatitis C may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the veteran's claim, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed August 2003 rating decision denied the Veteran service connection for hepatitis C.  That decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the August 2003 rating decision included the Veteran's STRs as well as VA treatment records.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding hepatitis C or any related illness.  On August 1975 service separation examination, clinical evaluation was entirely normal and there were no complaints of any illness.  An August 1996 VA discharge summary following hospitalization for substance abuse included a discharge diagnosis of cocaine dependence.  In a June 2003 claim, the Veteran contended that he was exposed to blood while serving at Camp Tengan in Okinawa; he alleged that the entire camp was quarantined for hepatitis for one month.  VA treatment records from February 2002 to August 2002 are silent for any findings pertaining to hepatitis C.

The August 2003 rating decision denied the Veteran service connection for hepatitis C based essentially on a finding that such disability was not shown, either in the service or thereafter.  Evidence received since the August 2003 rating decision includes VA and private treatment records, SSA records, and lay statements and sworn testimony from the Veteran regarding exposure to hepatitis C in service.  

Private records submitted in March 2004 indicate that in February 1993, a hepatitis C test was positive.  The assessments included the possibility of hepatitis-related disease, which the treating physician noted was often associated with arthritis (for which the Veteran was being treated).  June 1993 lab results showed that liver function tests (LFTs) were elevated.

On May 2004 VA treatment, the Veteran identified one or more risk factors for hepatitis C; hepatitis lab work was ordered.  On June 2004 VA treatment, the Veteran admitted to recent cocaine use to "take away his pain for a little while", but he denied using it routinely.  He reported that he had been taking methotrexate and prednisone [for arthritis] but the methotrexate was stopped "because it messed up his liver".  Lab results were noted to show marked elevated LFTs, compared to LFTs taken in 1996 which were normal.  The assessments included elevated LFTs and it was noted that a liver ultrasound and hepatitis C test were pending.

On July 2004 VA treatment, the Veteran was noted to be hepatitis C positive.  Additional hepatitis tests and a liver ultrasound were ordered.  Subsequent VA assessments include hepatitis C.  On February 2005 VA treatment, the Veteran was noted to have hepatitis C with genotype 3a.  

On May 2006 VA gastroenterology treatment, the Veteran cited risk factors for hepatitis C including cocaine use, self-applied tattoos when he was young, air gun inoculations in 1973, and having to pick up bodies after a plane crash while serving in Okinawa.  He denied any history of blood transfusions, intravenous drug use, body piercing, combat in Vietnam, accidental needle sticks, or major surgeries.  Alcohol use was noted to include drinking a beer every now and then and a history of drinking whiskey but he was unable to tolerate it.  He reported that he had quit using cocaine one year earlier.  A March 2005 liver ultrasound was noted to show hepatomegaly with otherwise normal abdominal ultrasound.  The impressions included moderate viral load of genotype 3a and hepatomegaly.

On June 2006 VA treatment, the assessments included hepatitis probably due to methotrexate; the hepatitis was noted to be mild and asymptomatic.  Follow-up LFTs were pending.

In November 2008, the Veteran submitted a request to reopen the claim of service connection for hepatitis C.  He cited a letter from the Department of the Navy stating that the water at Camp Lejeune was contaminated.  He alleged that not only did he drink contaminated water at Camp Lejeune, but that his unit at Camp Tengan, Okinawa, was confined to barracks for a couple of days and then confined to the base for two weeks because of a hepatitis breakout.  He noted that he had hepatitis C diagnosed.

In a January 2009 notice of disagreement, the Veteran contended that his unit at Camp Tengan, Okinawa was ordered to not leave their barracks for two weeks, and that a fellow soldier had hepatitis C diagnosed.  He noted that his unit was never tested but only quarantined for the two weeks.  He stated that he was always tired after separation from service but he ignored the symptoms until years later.  He alternately alleged that he incurred hepatitis C in service due to receiving vaccination injections with the same needles as everyone else as they lined up together.  He contended that exposure to contaminated water, living with a fellow soldier with hepatitis C, or the manner in which he received vaccination shots in service was the cause of his current hepatitis C.  The Veteran also submitted an internet article about the scope of hepatitis C in support of his claim.

SSA records reflect that the Veteran was found disabled in a January 2007 decision due to a primary diagnosis of rheumatoid arthritis and other inflammatory polyarthropathies or juvenile rheumatoid arthritis, and a secondary diagnosis of affective or mood disorders.  SSA determined that the disability began in January 2004.  The underlying records reflect August 2003 private treatment with a notation of history of hepatitis C; a September 2003 mental status examination by Mississippi Disability Determination Services noting a history of hepatitis C; as well as the VA treatment records described above.

On April 2011 VA examination, the examiner noted the Veteran's last duty assignment at Camp Lejeune and his allegation that his hepatitis C was due to exposure to contaminated water while stationed at Camp Lejeune.  An opinion was sought as to whether the Veteran's hepatitis C is related to his exposure to contaminated water at Camp Lejeune.  The diagnosis was hepatitis C type 3c with no evidence of cirrhosis and mild functional limitations.  The examiner opined, based on a review of the claims file and examination of the Veteran, that it is less likely than not that his hepatitis C is possibly due to the exposure to contaminated water at Camp Lejeune.  The examiner noted that the Veteran mentioned one member in his Quonset huts and other Marines having acute jaundice while stationed at Camp Lejeune which was unsubstantiated in the record.  The examiner noted that the hepatitis C virus is less likely than not associated with any acute jaundice illness.  The examiner noted that the Veteran had normal liver function tests and normal platelets until the 1990s and then developed elevated liver function tests and decreased platelets in 2004.  The examiner opined that the Veteran's hepatitis C is at least as likely as not related to his history of alcohol abuse, cocaine abuse, and multiple sexual partners.  The examiner stated, "To state which etiology plated the greatest risk for the development of hepatitis C would lead one to mere speculation."

In a May 2011 statement, the Veteran contended that the whole base at Camp Tengan, Okinawa "was quarantined for over a month".

In addition, in his sworn testimony at the April 2012 videoconference Board hearing (which for purposes of reopening is deemed credible), the Veteran testified that he was stationed at Camp Tengan in Okinawa from 1973 to 1974, during which time he endured monsoons and "stayed flooded out a lot".  He testified that he was told he could drink the local water some days but could not drink it other days without first purifying it.  He testified that during the first three to six months of his service there, he saw many individuals get sick from drinking the water; he believed at least one individual caught hepatitis as he did not return to Camp, and it was rumored that the man died.  He testified that the Okinawa base was quarantined for two weeks while he served there.  The Veteran testified that he always felt like he was sick throughout the rest of his service and after separation; he testified that he sought treatment after service (in 1976) but the provider had since passed away.  He testified that he developed a very high fever in 1996 and was hospitalized for almost three weeks; he was told that he had rheumatic fever and had hepatitis C diagnosed.  He also noted that he was stationed at Camp Lejeune where he was exposed to contaminated water as well.

Because service connection for hepatitis C was denied in August 2003 based essentially on a finding that such disability was not shown, for evidence to be new and material in this matter, it must relate to such finding.  The Veteran's treatment records show a diagnosis of hepatitis C and address an unestablished fact necessary to substantiate his.  Considered in light of his allegations (if true) they raise a reasonable possibility of substantiating the claim.  It is well-established that the requirement for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the VA and private treatment records, considered in conjunction with the evidence previously of record and the circumstances of the Veteran's service, are new and material evidence, and the claim of service connection for hepatitis C may be reopened.


ORDER

The appeal to reopen a claim of service connection for hepatitis C is granted.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

The Veteran seeks service connection for his diagnosed hepatitis C based on allegations that such disability arose from his exposure to various risk factors for such disease in service.  A review of the claims file and Virtual VA found that further clarification of the circumstances of his service, specifically verification of his exposure to his alleged risk factors for hepatitis C in service, is necessary.  

As was noted above, the Veteran claims that he was exposed to hepatitis C in the course of his duties while serving in Okinawa at Camp Tengan; that the entire camp was placed under quarantine due to a hepatitis outbreak for either two weeks or a month while he was stationed there in 1973 or 1974; and that a fellow service member was transferred from Camp Tengan upon being diagnosed with hepatitis C.  The Veteran's complete service personnel records have not been obtained.  The RO also made no attempt at seeking verification that at Camp Tengan Okinawa there was contaminated water, a quarantine due to a hepatitis outbreak in 1973 or 1974, and/or whether an individual in the Veteran's unit was transferred from the Camp due to contracting hepatitis.  These would appear to be verifiable events, verification of which would tend to corroborate the Veteran's claim (and if fabrications would weigh against his credibility).  

VA medical records for the period from April 2011 to the present have not been requested or obtained.  This must be done.  Records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Although the Veteran has been afforded a VA medical examination in connection with his claim of service connection for hepatitis C, the examiner was only asked to consider the risk factor of exposure to contaminated water at Camp Lejeune.  After the Veteran's complete service personnel records and unit records have been developed, an examination that encompasses consideration of all possible (and deemed credible) risk factors for exposure to hepatitis C in service is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to verify all of the Veteran's allegations of exposure to risk factors for hepatitis in service, and specifically to verify whether or not there were instances of contaminated water exposure and hepatitis while the Veteran was stationed there, whether units there were confined to barracks or the entire Camp was quarantined due to a hepatitis outbreak in 1973 or 1974, and whether while the Veteran was stationed there an individual in his unit was transferred from Camp Tengan (and/or died) upon contracting hepatitis.  The RO should compile a listing of all alleged risk factors found credible and also list all proved false.  If any development is this matter cannot be completed, the reason must be explained, and the scope of the attempt at such must be described.  

2.  The RO should also secure for the record copies of the complete updated (since April 2011) clinical records of any VA treatment the Veteran has received for hepatitis C.

3.  After the above-sought development is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology for his hepatitis C.  The Veteran's claims file (to include the RO's listing of verified alleged risk factors in service and any found false) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary for an accurate assessment must be completed.  The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C is related to exposure to any risk factors in service (vs. any postservice risk factors shown by the record). 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The RO should then re-adjudicate the Veteran's claim.  If it remains denied, the RTO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


